NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUILLERMO GASPAR SALGADO,                        No.   21-70691

                Petitioner,                      Agency No. A075-674-576

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Guillermo Gaspar Salgado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order sustaining the Department of

Homeland Security’s appeal from an immigration judge’s (“IJ”) decision granting

his application for cancellation of removal. Our jurisdiction is governed by



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We dismiss the petition for review.

      We lack jurisdiction to review the BIA’s discretionary decision to deny

Gaspar Salgado’s application for cancellation of removal. See 8 U.S.C.

§ 1252(a)(2)(B)(i); see also Szonyi v. Barr, 942 F.3d 874, 896 (9th Cir. 2019)

(“This court lacks jurisdiction to review the merits of a discretionary decision to

deny cancellation of removal . . . .”). The petition does not raise a colorable legal

or constitutional claim over which we retain jurisdiction. See 8 U.S.C.

§ 1252(a)(2)(D); Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005);

see also Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th Cir. 2011) (“In a

deportation hearing there is no prohibition against drawing an adverse inference

when a petitioner invokes his Fifth Amendment right against self-incrimination.”

(citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    21-70691